Citation Nr: 1503188	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-46 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for toenails disorder, to include as secondary to the service-connected bilateral pes planus and epidermophytosis of the feet.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1977. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a January 2009 rating decision by the Department of Veteran's Affairs, Regional Office, located in Atlanta, Georgia (RO).  

In September 2009 and February 2014, the Veteran testified before a Decision Review Officer and the undersigned Veterans Law Judge (VLJ), respectively, during hearings held at the RO.  A transcript of the September 2009 hearing is associated with the claims file, and a transcript of the February 2014 hearing is in VACOLS.  

In July 2014, the Board remanded the claim for further development.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension has been raised by the record at the February 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The weight of the evidence is against findings that there is a nexus between a current diagnosis of a toenails disorder and service and that the toenail disorder was caused or aggravated by the service-connected bilateral pes planus or epidermophytosis of the feet.


CONCLUSION OF LAW

A toenails disorder was not incurred in or aggravated by service and was not caused or aggravated by the service-connected bilateral pes planus or epidermophytosis of the feet.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 and August 2014 (which was pursuant to the July 2014 Board remand) of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the October 2007 and August 2014 letters, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a November 2014 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and Appeals Management Center (AMC) obtained the service treatment records and VA treatment records.  Pursuant to the July 2014 remand, the AMC afforded the Veteran a VA examination in which medical opinions were rendered.  With respect to the claim denied herein, the Board finds that the September 2014 VA examination and opinions are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Decision Review Officer and undersigned Veterans Law Judge fully explained the issue on appeal during the hearings.  For example, the Decision Review Officer noted that the Veteran was claiming that he had a fungal disorder in service that is now affecting his toenails.  September 2009 hearing transcript, page 10.  Moreover, the undersigned Veterans Law Judge noted the claimant's assertion that he had had toenail symptomatology during service and ever since service.  February 2014 hearing transcript, page 17.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of those hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The medical evidence shows a diagnosis of a fungal toenail infection.  Therefore, Hickson and Wallin element (1), current disability, is established.

The Veteran's service treatment records show that he was treated for tinea pedis in March 1974 and that he was treated for a fungal growth of the feet in August 1975.  Service connection is in effect for bilateral pes planus and epidermophytosis of the feet.  Thus, Hickson element (2), in-service injury or disease, and Wallin element (2), a service-connected disability, are satisfied.

Turning to Hickson and Wallin element (3), medical nexus, the September 2014 VA examiner opined that fungal toenail infection was less likely than not (less than 50 percent probability) incurred in or caused the claimed in-service injury, event, or illness.  The examiner also opined that the fungal toenail infection was not proximately caused or aggravated by the service-connected bilateral pes planus and epidermophytosis of the feet.  The examiner noted that a review of the service treatment records documents that the Veteran was treated for tinea pedis on March 5, 1974, and August 6, 1975.  The examiner indicated that the disorder found on recent examination of the appellant's feet is consistent with a fungal infection of the toenails or onychomycosis.  The examiner stated that the tinea pedis in 1974 and 1975 responded to treatment and was resolved.  The examiner noted that the service treatment records show that there was no documentation of ongoing treatment for tinea pedis or any treatment of fungal toenail infections or onychomycosis.

The Veteran has claimed continuity of toenail symptomatology since active service.  The Board finds that the appellant to report this symptomatology and finds him credible.  The Board notes that the claimant is service-connected for epidermophytosis of the feet.  In any event, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this case, the Board gives the great weight to the September 2014 VA examiner's opinion who in essence rejected this reporting of continuity of toenail symptomatology by opining that the fungal toenail infection was not related to service.

The Veteran claims that his toenail disorder is related to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between his fungal toenail infection and his military service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that there is a nexus between a current diagnosis of a toenail disorder and service and that the toenail disorder was caused or aggravated by the service-connected bilateral pes planus or epidermophytosis of the feet.  Therefore, the preponderance of the evidence is against the claim as to direct and secondary service connection for a toenail disorder, and it is denied.


ORDER

Entitlement to service connection for a toenail disorder, to include as secondary to the service-connected bilateral pes planus and epidermophytosis of the feet, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


